Hill, J.
(dissenting). Plaintiff was told that the paper presented for her signature was “ simply a receipt for the premiums ” and “ simply a matter of form.” It was in fact a general release. If this contract or release was obtained by fraud, plaintiff was entitled to be relieved. (Boxberger v. N. Y., N. H. & H. R. R. Co., 237 N. Y. 75.)
The majority of the court determine that the circumstances shown so militate against plaintiff’s contention that she was deceived that there was no question of fact for the jury to decide. I do not agree.
Judgment and order reversed on the law, with costs, and the complaint dismissed, with costs.